Citation Nr: 1418713	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-06 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at "Capital Regional Medical Center" from July 3, 2011, through July 9, 2011. 

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Tallahassee Memorial Hospital from July 14, 2011, through July 15, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel
	


INTRODUCTION

The Veteran served on active duty from March 1976 to October 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a multiple adverse actions by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, which is the Agency of Original Jurisdiction in this matter.



FINDINGS OF FACT

1. At the time of the Veteran's treatment at Capital Regional Medical Center he was service-connected for COPD at a 100 percent evaluation. 

2. On Thursday, June 28, 2011, the Veteran presented to Capital Regional Medical Center for treatment of chest pain, and shortness of breath.  He received a cardiac catheterization on July 1, 2011, and was discharged on July 9, 2011.  

3.  On July 14, 2011, he entered Tallahassee Memorial Hospital for an elective defibrillator implantation, and was discharged on July 15, 2011.

4. The Board finds that, for the first period of hospitalization, the Veteran was stabilized as of July 2, 2011, such that he was no longer in an emergency situation, and that VA facilities were reasonably available after that date.  

5.  For the second period of hospitalization, July 14, 2011, to July 15, 2011, the Veteran received elective surgery on a nonemergent basis, and VA facilities were reasonably available.


CONCLUSIONS OF LAW

1. The criteria for payment or reimbursement of unauthorized, non-VA, medical expenses incurred July 3, 2011, through July 9, 2011, are not met. 38 U.S.C.A. §§ 1154(a), 1725,1728,  5107(b) (West 2002); 38 C.F.R. §§ 17.120 , 17.121, 17.1000-17.1002 (2013).

2. The criteria for payment or reimbursement of unauthorized, non-VA, medical expenses incurred July 14, 2011, through July 15, 2011, are not met. 38 U.S.C.A. §§ 1154(a), 1725,1728,  5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

Nevertheless, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  Specifically, November 2011 and January 2012 letters explained the criteria under which payment could be made for non-VA care. These letters invited the Veteran to submit or identify relevant evidence.  Further, it appears that all relevant private treatment records have been associated with the Veteran's claims folder.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.





The essential facts in this case are not in dispute.  On June 28, 2011, the Veteran was seen in the Emergency Room of the Capital Regional Medical Center, a private facility, with complaints of chest pain.  He was admitted to that hospital with a proposal to rule out ischemia and likely acute decompensation of congestive heart failure.  Based on his symptomatology, the Veteran underwent a cardiac catheterization on July 1, 2011, which showed normal coronary arteries and dilated cardiomyopathy with severe left ventricular systolic dysfunction.  After several more days of medication, the Veteran continued to improve.  The Veteran was discharged on July 9, 2011.  The Veteran was provided reimbursement through July 2; however, reimbursement for his hospitalization from July 3 to July 9 was denied, as it was found the Veteran was stable from that point and could have been treated at a VA facility.

On July 14, 2011, the Veteran was hospitalized at the Tallahassee Memorial Hospital for implantation of a defibrillator, to help improve his chances of survival with his diagnosis of cardiomyopathy.  He was discharged the next day, on July 15.  Reimbursement for this hospitalization was denied as this was found to be a nonemergent, in fact, elective surgery, and VA facilities were reasonably available.

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2012).  Application of either statute is generally dependent on whether the claimant has an adjudicated service-connected disability. 

The Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110  (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 or § 1728. 

The Board further notes that effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A. § 1725  by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  Specifically, VA amended 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005, to expand the qualifications for payment or reimbursement to veterans who receive emergency services in non-VA facilities, and establish accompanying standards for the method and amount of payment or reimbursement.  The amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a veteran in certain circumstances.  See 77 Fed. Reg. 23,615 -23,618 (April 20, 2012). 

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met: 

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 U.S.C.A. § 1728  (West 2002 & Supp. 2012); 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized. See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68   (1993). 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  

See 38 C.F.R. § 17.1002. 

These criteria are conjunctive, not disjunctive; thus, all criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Because the Veteran has been in receipt of a 100 percent evaluation for COPD since October 2008, the provisions of 38 U.S.C.A. § 1728 would apply.  As such, to warrant reimbursement the Veteran would have to be found to have treatment for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

For the first period at issue in this case, July 2, to July 9, the Board finds that the criteria have not been met.  While the first part of the Veteran's hospital stay to be an emergency situation, the record reflects that after July 2, the Veteran was stable, and his situation therefore would not be considered an emergency situation.  Notably, a July 4, 2011, consultation shows that the Veteran was alert and oriented.  His cardiovascular system had a regular rate and rhythm with no murmurs, rubs, or gallops.  His lungs were clear to bilateral base, mid lung wheezing and audible wheezing.  He was noted to be very obese with an abdomen that was nontender to palpation.  While he was noted to have a notable protrusion in the epigastric area, there was no palpable hernia or fascial defect.  The Veteran's recent weight gain was attributed to a large amount of steroid use.  A VA physician further opined that the Veteran could have been transferred to a VA facility from that point.  There is no contrary opinion of record.  As the record reflects that the Veteran remained at a private facility after this emergency had passed, and therefore, reimbursement cannot be granted for this period.

For the second period, from July 14, 2011, to July 15, 2011, the Board also finds that the criteria have not been met.  In this regard, the Board notes that the medical evidence clearly shows that this was an elective surgery the Veteran underwent, and not an emergency situation.  Further, there is nothing to suggest that this surgery could not have been scheduled at a VA facility.  There is no indication in the record that this procedure was done on an emergency basis.

The Board further finds illustrative the opinions of both reviewing physicians, who have concluded that the treatment for the periods in question was not rendered in an emergent situation, and that VA facilities were reasonably available.  Both explained the underlying reasons for their conclusions, and there is no medical evidence to counter their determinations.  In this case, the reviewing physicians agreed that the Veteran could have been transferred to a VA facility as of July 3, 2011, because he was stable, and that the Veteran's surgery on July 14 was nonemergent and elective.  As such, given the totality of the evidence, the Board must find that the Veteran is not eligible to receive reimbursement for the reasonable value of the treatment in question under the provisions of 38 U.S.C.A. § 1728.

The Board also concludes that the Veteran is not eligible to receive reimbursement for the reasonable value of the treatment in question under the provisions of 38 U.S.C.A. § 1725.  In that regard, the record clearly shows that the Veteran is currently in receipt of a 100 percent permanent and total evaluation, such that he would be covered under the more liberal § 1728.  As such, the provisions of § 1725 would also not warrant a grant in this case.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim, so there is no reasonable doubt to resolve in his favor. 38 C.F.R. §§ 3.102, 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519   (1996). His appeal must be denied. 

The Board recognizes and sympathizes that the Veteran now has unexpected financial obligations.  However, the Board is bound by the law, and this decision must be made in accordance with the relevant statutes and regulations.  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at "Capital Regional Medical Center" from July 3, 2011, through July 9, 2011 is denied.   

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Tallahassee Memorial Hospital from July 14, 2011, through July 15, 2011 is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


